DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an ultrasonic vaporization component; an ultrasonic vibration element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Frija (US 2015/0122252) in view of Ramseyer et al. (US 5515842).
As per claim 1: Frija discloses a personal vaporizer 10 comprising: a device processor (as shown in fig. 4; wherein modules 18/22/26/30/32/34/36/38/40/42 are executed on processor) operable to control the personal vaporizer, wherein the device processor is operable to generate an activation command to initiate a vaporization process (see Para. [0058; 0066]; wherein the vaporizer module 30 is configured to vaporizer liquid into vapor for inhalation); an ultrasonic vaporizing component (see Para. [0005; 0058]; wherein vaporizers include devices and/or structures for causing fluids to vaporize, such as but not limited to ultrasonic vaporization devices that use ultrasound to convert fluids to vapors) operatively coupled to the device processor and controlled in part by the device processor (see Para. [0058]); wherein the ultrasonic vaporizing component comprises an ultrasonic vibration element operable to produce ultrasonic vibrations to vaporize at least a portion of the vaporizable liquid composition received therein (see Para. [0005; 0058]); a vapor outlet 14 coupled to the ultrasonic vaporizing component and configured to receive vapor generated by the ultrasonic vaporizing component (see Para. [0057]), the vapor outlet 14 operable to expel the generated vapor from the ultrasonic vaporizing component (see Para. [0057-0058]); and wherein the power source 32 is operable to generate an electric current for operation of the ultrasonic vaporizing component (see fig. 4; further, it is inherent to have the power source (power supply) to connect/supply electric current to the ultrasonic vaporizing component in order to the ultrasonic vaporizing component to perform it duties), wherein, in response to an activation command, the power source is operable to commence generating a supply of electric current to be provided to the ultrasonic vaporizing component (in order for the ultrasonic vaporizing component to perform it duties, the power source/power supply has to connect/supply the electric current in order for it to perform); wherein the device processor is operable to: receive a plurality of device activation parameters for controlling activation of the vaporization process (see Para. [0019; 0022; 0055]; wherein the device can be activated by user data; fingerprint; 2nd fingerprint; other biometric scans); generate at least one device activation control signal in accordance with at least a portion of the plurality of device activation parameters (see Para. [0022]; wherein the vaporization device can be detected/authorized signals from the user such as fingerprints or biometric scans to activate the vaporization device); and transmit the at least one device activation control signal (such as user data; fingerprint; or biometric scans) to the ultrasonic vaporizing component to initiate the vaporization process in accordance the at least one device activation control signal (see Para. [0022; 0058; 0066];  wherein the vaporizer module includes such hardware needed to cause vaporization of fluid and/or other materials disposed within the housing that are intended to be vaporized and consumed by the user. Such a module may include one or more of a heating element, an ultrasonic vapor generator).
However, Frija does not explicitly disclose wherein at least one container configured to store a vaporizable liquid composition; and wherein the ultrasonic vaporizing component is in fluid communication with the at least one container for receiving a selected amount of vaporizable liquid composition from the at least one container; and a power source operatively coupled to the ultrasonic vaporizing component.
Ramseyer discloses an inhalation device (abstract) and thus is analogous art wherein the device comprises at least one container 1 configured to store a vaporizable liquid composition 2 (liquid medication); and wherein the ultrasonic vaporizing component 3 is in fluid communication with the at least one container 1 for receiving a selected amount of vaporizable liquid composition from the at least one container (wherein when conveyor 2 is actuated, liquid medicine is moved from reservoir 1, through feed line 4 and to vibrator 3); and a power source 12 (with two batteries element 16) operatively coupled to the ultrasonic vaporizing component (see fig. 1; wherein conveyor 2 comprises power unit 12 and drive unit 28. Two batteries 16 provide energy for both the power unit 12 and the electronic process control means 15. This process control 15, which preferably is a programmable microprocessor, controls power unit 12 and vibrator 3) to further enhance the device with providing a storage volume of liquid and to provide power to the ultrasonic vaporizing component such that it can perform its function and operates as desire.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the personal vaporizer of Frija by having at least one container configured to store a vaporizable liquid composition; and wherein the ultrasonic vaporizing component is in fluid communication with the at least one container for receiving a selected amount of vaporizable liquid composition from the at least one container; and a power source operatively coupled to the ultrasonic vaporizing component as taught by Ramseyer for the purpose of providing a storage volume for the liquid of Frija, and further to provide power to the ultrasonic vaporizing component such that it can operate the device as desire.

As per claims 2-6; 9-10: Frija discloses the personal vaporizer 10, further comprising an input/output device 42 (wherein alternatively element 42 + smartphone/tablet set forth in Para. [0055]) operatively coupled to the device processor (see Para. [0034; 0036]); wherein the input/output device 42 is configured to receive a plurality of data for transmission to the device processor (see Para. [0075]), wherein the input/output device 42 is configured to transmit a plurality of data generated by the device processor (see Para. [0054-0055]); and wherein the input/output device 42 comprises a user interface (see Para. [0039; 0081]), wherein the device processor is operable to receive at least a portion of the plurality of device activation parameters from an associated user via the user interface (see Para. [0034-0036]); and wherein the input/output device 42 is configured to receive at least a portion of the plurality of device activation parameters for controlling activation of a vaporization process from a remote device (see Para. [0022-0023; 0052-0053]; wherein there may be a vapor device having a Bluetooth brand or other near-field communication system in communication with an on/off module that may be activated remotely, such as but not limited to either being triggered by a finger print scan from your smart phone or direction or just from an application in the phone to turn on or off where phone, tablet, app, etc. functions as a key); and wherein the plurality of device activation parameters is selected from the group consisting of type of activation mode (see Para. [0064]; wherein the person may push on the fingerprint scanner, which may activate the scan and/or activate the device itself, though activation of the vaporizer may be delayed until the control module verifies the scanned fingerprint), a location of the personal vaporizer (see Para. [0054]); and wherein the user-associated parameter is user identification verification (authorized user, Para. [0050]), user age verification (wherein to determine if the fingerprint is that of an authorized user, Para. [0022; 0055]); and wherein the device processor is further operable to: obtain at least one vaporizing control parameter for controlling at least one operational parameter of the ultrasonic vaporizing component; and generate, based on the at least one vaporizing control parameter, at least one vaporizing control signal for controlling the operation of the ultrasonic vaporizing component (see Para. [0014]; wherein An electronic device may have electrical components such as sensors. A sensor may have sensor circuitry that gathers sensor data using a conductive structure. The sensor may be a touch sensor that uses the conductive structure to form a capacitive touch sensor electrode or may be a fingerprint sensor that uses the conductive structure with a fingerprint electrode array to handle fingerprint sensor signals. Near field communications circuitry may be included in an electronic device. When operated in a sensor mode, the sensor circuitry may use the conductive structure to gather a fingerprint or other sensor data. When operated in near field communications mode, the near field communications circuitry can use the conductive structure to transmit and receive capacitively coupled or inductively coupled near field communications signals. A fingerprint sensor may have optical structures that communicate with external equipment); and wherein the at least one vaporizing control parameter is a selected amount of vaporizable liquid material to be vaporized (see Para. [0072]; wherein the vaporizer includes a dosage module functionally coupled to the vaporizer control module and configured to store dosage setting per user); 

As per claims 7-8: Frija discloses the personal vaporizer 10. However, Frija does not explicitly disclose wherein the ultrasonic vibration element comprises at least one piezo-mechanical dispersing element; and wherein the at least one piezo-mechanical dispersing element comprises at least one piezoelectric material selected from the group of piezoelectric material consisting of natural piezoelectric crystals, synthetic piezoelectric crystals, synthetic piezoelectric ceramics, and combinations thereof.
Ramseyer discloses an inhalation device (abstract) and thus is analogous art wherein the device comprises the ultrasonic vibration element 3 is piezo-mechanical dispensing element (Col. 2, line 47; wherein vibrator 3 is piezoelectric and generates ultrasonic vibrations) to further enhance the device to dispense the liquid/substance as of to generate the aerosol to the user effectively and stability. Further, Ramseyer does not explicitly disclose wherein the at least one piezo-mechanical dispersing element comprises at least one piezoelectric material selected from the group of piezoelectric material consisting of natural piezoelectric crystals, synthetic piezoelectric crystals, synthetic piezoelectric ceramics, and combinations thereof. However, a person having ordinary skill in the art would know that having the piezo-mechanical dispensing element in such a material as recited above can only deal with preferred material, because such a modification still would not change the function of the piezo-mechanical dispensing element or the inhalation device after all. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the personal vaporizer of Frija by having the ultrasonic vibration element comprises at least one piezo-mechanical dispersing element as taught by Ramseyer to further provide the fluid/liquid/substance/medium as to generate aerosol to the user effectively and stability; and wherein the at least one piezo-mechanical dispersing element comprises at least one piezoelectric material selected from the group of piezoelectric material consisting of natural piezoelectric crystals, synthetic piezoelectric crystals, synthetic piezoelectric ceramics, and combinations thereof as taught by the instant invention to further enhance the stability device after all.

As per claim 11: Frija discloses the personal vaporizer 10. However, Frija does not explicitly disclose wherein the vaporizable liquid composition is a water based vaporizable liquid composition.
On the other hand, Frija mentioned the vaporizer module 30 is configured to vaporizer liquid into vapor for inhalation in order to generate aerosol to user.
Ramseyer discloses an inhalation device (abstract) and thus is analogous art wherein the device comprises at least one container 1 configured to store a water based vaporizable liquid composition (see Col. 2, lines 21-25; liquid medicine) to further provide the liquid (water based) and in order to generate aerosol to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the personal vaporizer of Frija by having the vaporizable liquid composition is a water based vaporizable liquid composition as taught by Ramseyer to be able to provide the liquid/substance/material (water based) in order to generate aerosol to the user as desire.

Claim(s) 12-16; 18-19 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Frija (US 2015/0122252) in view of Hakkinen (US 5063922). 
As per claim 12: Frija discloses a method for activating a personal vaporizer to initiate a vaporization process, the personal device 10 comprising: 
a. a device processor (as shown in fig. 4; wherein modules 18/22/26/30/32/34/36/38/40/42 are executed on processor) operable for controlling the personal vaporizer (see Para. [0034; 0036]); 
c. an ultrasonic vaporizing component (see Para. [0005; 0058]) comprising an ultrasonic vibration element operate to produce ultrasonic vibrations to vaporize at least a portion of the vaporizable liquid composition received therein (see Para. [0005; 0058]);
d. a vapor outlet 14 operable to expel the generated vapor from the ultrasonic vaporizing component (see Para. [0057-0058]); 
e. an input/output device 42 (alternatively 42 + smartphone/tablet ser forth in Para. [0055]) configured to receive a plurality of data for transmission to the device processor (see Para. [0075]), and to transmit a plurality of date generated by the device processor (see Para. [0054-0055]); and
a power source 32; the method comprising: 
receiving, at the device processor a plurality of device activation parameters for controlling activation of the vaporization process (see Para. [0019; 0022; 0055]; wherein the device can be activated by user data; fingerprint; 2nd fingerprint; other biometric scans);
generating, via the device processor at least one device activation control signal in accordance with at least a portion of the plurality of device activation parameters (see Para. [0022]; wherein the vaporization device can be detected/authorized signals from the user such as fingerprints or biometric scans to activate the vaporization device); 
transmitting, via the input/output device 42 (such as smartphone/tablet), the at least one device activation control signal to the ultrasonic vaporizing component to initiate the vaporization process in accordance the at least one device activation control signal (see Para. [0022; 0058; 0066]); 
initiating, by the ultrasonic vaporizing component, a vaporization process to vaporizer at least a portion of liquid composition (see Para. [0058; 0066] (via 30).
However, Frija does not explicitly disclose at least one container configured to store a vaporizable liquid composition; and a power source operable to generate variable strength electrical current for operation of the ultrasonic vaporizing component.
Hakkinen discloses at least one container 12 configured to store a vaporizable liquid composition (see Col. 4, lines 35-39); wherein the at least one power source is operable to generate a variable strength electrical current for operation of the ultrasonic vaporizing component (see Col. 4, lines 33-34; wherein along the cable 17, a variable electric voltage is passed to the crystal in the ultrasonic oscillator 13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the personal vaporizer of Frija by having at least one container configured to store a vaporizable liquid composition; and a power source operable to generate variable strength electrical current for operation of the ultrasonic vaporizing component as taught by Hakkinen for the benefit of providing an appropriate source of liquid to be vaporized and for controlling oscillations of the ultrasonic vaporizing component to further enhance a stability, liability device to the user.

As per claims 13-16; 18-19: Frija discloses the personal vaporizer 10, wherein the input/output device 42 comprises a user interface (see Para. [0039; 0081]), wherein the device processor is operable to receive at least a portion of the plurality of device activation parameters from an associated user via the user interface (see Para. [0034-0036]); and wherein the input/output device 42 is configured to receive at least a portion of the plurality of device activation parameters for controlling activation of a vaporization process from a remote device (see Para. [0022-0023; 0052-0053]; wherein there may be a vapor device having a Bluetooth brand or other near-field communication system in communication with an on/off module that may be activated remotely, such as but not limited to either being triggered by a finger print scan from your smart phone or direction or just from an application in the phone to turn on or off where phone, tablet, app, etc. functions as a key); and wherein the plurality of device activation parameters is selected from the group consisting of type of activation mode (see Para. [0064]; wherein the person may push on the fingerprint scanner, which may activate the scan and/or activate the device itself, though activation of the vaporizer may be delayed until the control module verifies the scanned fingerprint), a location of the personal vaporizer (see Para. [0054]); and wherein the user-associated parameter is user identification verification (authorized user, Para. [0050]), user age verification (wherein to determine if the fingerprint is that of an authorized user, Para. [0022; 0055]); and wherein the device processor is further operable to: obtain at least one vaporizing control parameter for controlling at least one operational parameter of the ultrasonic vaporizing component; and generate, based on the at least one vaporizing control parameter, at least one vaporizing control signal for controlling the operation of the ultrasonic vaporizing component (see Para. [0014]; wherein An electronic device may have electrical components such as sensors. A sensor may have sensor circuitry that gathers sensor data using a conductive structure. The sensor may be a touch sensor that uses the conductive structure to form a capacitive touch sensor electrode or may be a fingerprint sensor that uses the conductive structure with a fingerprint electrode array to handle fingerprint sensor signals. Near field communications circuitry may be included in an electronic device. When operated in a sensor mode, the sensor circuitry may use the conductive structure to gather a fingerprint or other sensor data. When operated in near field communications mode, the near field communications circuitry can use the conductive structure to transmit and receive capacitively coupled or inductively coupled near field communications signals. A fingerprint sensor may have optical structures that communicate with external equipment); and wherein the at least one vaporizing control parameter is a selected amount of vaporizable liquid material to be vaporized (see Para. [0072]; wherein the vaporizer includes a dosage module functionally coupled to the vaporizer control module and configured to store dosage setting per user); 

Claim(s) 17; and 20 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Frija (US 2015/0122252) and Hakkinen (US 5063922) in view of Ramseyer et al. (US 5515842).
As per claims 17; and 20: Frija discloses the personal vaporizer 10. However, neither Frija nor Hakkinen explicitly disclose wherein the ultrasonic vibration element comprises at least one piezo-mechanical dispersing element; and wherein the vaporizable liquid composition is a water based vaporizable liquid composition.
Ramseyer discloses wherein an inhalation device (abstract) and thus is analogous art wherein the device comprises the ultrasonic vibration element 3 is piezo-mechanical dispensing element (Col. 2, line 47; wherein vibrator 3 is piezoelectric and generates ultrasonic vibrations) to further enhance the device to dispense the liquid/substance as of to generate the aerosol to the user effectively and stability; and at least one container 1 configured to store a water based vaporizable liquid composition (see Col. 2, lines 21-25; liquid medicine) to further provide the liquid (water based) and in order to generate aerosol to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the personal vaporizer of Frija and Hakkinen by having the ultrasonic vibration element comprises at least one piezo-mechanical dispersing element; and wherein the vaporizable liquid composition is a water based vaporizable liquid composition as taught by Ramseyer to further enhance the device to dispense the liquid/substance as of to generate the aerosol to the user effectively and stability; as well as to provide the liquid (water based) and in order to generate aerosol to the user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831